

115 HR 6224 IH: Protect European Energy Security Act
U.S. House of Representatives
2018-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6224IN THE HOUSE OF REPRESENTATIVESJune 26, 2018Mr. Heck (for himself and Mr. Poe of Texas) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Permanent Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require reports by the Secretary of State, the Secretary of the Treasury, and the Director of
			 National Intelligence relating to construction of the Nord Stream 2
			 pipeline, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protect European Energy Security Act. 2.FindingsCongress finds the following:
 (1)The Russian Federation is proposing to construct a gas pipeline from Russia to Germany, named the Nord Stream 2 pipeline, the completion of which could address potential increases in European energy consumption but also increase European dependence on Russian energy and have destabilizing effects on the Government of Ukraine if Ukraine loses energy transit fees as a result of construction of the Nord Stream 2 pipeline.
 (2)According to experts, the Nord Stream 2 pipeline would transport 80 percent of Russia’s current gas exports to Europe through one single pipeline system, which would run counter to the European Union energy policy of energy security and diversification of supply.
 (3)Section 257(a) of the Countering America’s Adversaries through Sanctions Act of 2017 (Public Law 115–44; 22 U.S.C. 9546(a)) states in part that it is the policy of the United States—
 (A)to work with European Union member states and European Union institutions to promote energy security through developing diversified and liberalized energy markets that provide diversified sources, suppliers, and routes; and
 (B)to continue to oppose [the Nord Stream 2 pipeline] given its detrimental impacts on the European Union’s energy security, gas market development in Central and Eastern Europe, and energy reforms in Ukraine.
 (4)On January 27, 2018, then-Secretary of State Rex Tillerson stated, [T]he United States opposes the Nord Stream 2 pipeline. We see it as undermining Europe’s overall energy security and stability …. Tillerson further stated that the pipeline would allow Putin to use energy as a political tool.
 (5)On March 11, 2018, German chancellor Angela Merkel acknowledged political and strategic concerns regarding the Nord Stream 2 pipeline and stated that the pipeline is not just an economic project, but that, of course, political factors must also be taken into account.
 (6)Gazprom, a Russian energy company, is controlled by the Government of the Russian Federation, which, according to the European Commission’s Statement of Objections to Gazprom dated April 22, 2015, has undertaken efforts to use gas as a weapon of coercion.
 (7)The Department of State, led by the Bureau of Energy of Resources, has worked extensively with allies, including Denmark, to thwart such Russian efforts.
 3.Sense of CongressIt is the sense of Congress that the United States should— (1)continue to oppose construction of the Nord Stream 2 pipeline and other Russian Federation gas pipelines in northern Europe; and
 (2)take affirmative diplomatic steps to halt the construction of such pipelines. 4.Reporting requirements (a)Report by Secretary of State (1)In generalThe Secretary of State, in coordination with the Secretary of the Treasury, shall submit to the appropriate congressional committees a report on actions the Department of State is taking to implement section 257 of the Countering America’s Adversaries through Sanctions Act of 2017 (Public Law 115–44; 22 U.S.C. 9546).
 (2)ElementsThe report shall include details on the following: (A)Efforts by the Department of State since August 3, 2017, to work with European Union member states and institutions to promote energy security and decrease their dependence on Russian sources of energy, including use of the Countering Russian Influence Fund authorized pursuant to section 254 of the Countering America’s Adversaries through Sanctions Act of 2017 (Public Law 115–44; 22 U.S.C. 9543).
 (B)Diplomatic efforts undertaken by the Department of State to oppose directly the Nord Stream 2 pipeline and the Turk Stream pipeline.
 (C)An estimation of European natural gas supply demand from 2019 through 2023. (b)Report by Secretary of the Treasury (1)In generalThe Secretary of Treasury, in coordination with the Secretary of State, shall submit to the appropriate congressional committees a report on each entity involved in construction of the Nord Stream 2 pipeline or construction of the Turk Stream pipeline.
 (2)Entity definedIn this subsection, the term entity— (A)means an entity organized under the laws of the United States; and
 (B)includes, with respect to the entity, a sub entity, parent entity, subsidiary, or any other entity. (c)Report by Director of National IntelligenceThe Director of National Intelligence, in coordination with the Secretary of Defense, shall submit to the appropriate congressional committees a report on the impact of the Nord Stream 2 pipeline on—
 (1)United States interests and security objectives; (2)European energy security and defense posture;
 (3)Russian influence in Europe; and (4)Ukraine, including the implications of reductions in transit fees as a result of Nord Stream 2 pipeline.
 (d)FormThe reports required by this section shall be submitted in unclassified form, but may contain a classified annex.
 (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)in the House of Representatives—
 (A)the Committee on Armed Services; (B)the Committee on Foreign Affairs;
 (C)the Committee on Financial Services; (D)the Committee on Energy and Commerce; and
 (E)the Permanent Select Committee on Intelligence; and (2)in the Senate—
 (A)the Committee on Armed Services; (B)the Committee on Foreign Relations;
 (C)the Committee on Finance; (D)the Committee on Banking, Housing, and Urban Affairs; and
 (E)the Select Committee on Intelligence. 